Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 1 of 25



                          EXHIBIT K

            Datasheet for BIG-IP® iSeries Appliances




                     ORIGINAL COMPLAINT
                      Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 2 of 25

                                                                                                                   HARDWARE DATASHEET




                                  BIG-IP SYSTEM
WHAT'S INSIDE                     GAIN AGILITY WITH THE MOST PROGRAMMABLE
2	Standardize Your
                                  CLOUD-READY ADC
   App Delivery Services

2	Intelligent Performance
                                  F5’s next-generation, cloud-ready Application Delivery Controller (ADC) platform
   Where It Matters               provides DevOps-like agility with the scale, security depth, and investment
                                  protection needed for both established and emerging apps. The new F5® BIG-IP ®
2	The Advantages of
   F5 BIG-IP Hardware
                                  iSeries appliances deliver quick and easy programmability, ecosystem-friendly
                                  orchestration, and record breaking, software-defined hardware performance.
4	Gain Agility and Control in
                                  As a result, customers can accelerate private clouds and secure critical data at
   Private Clouds
                                  scale while lowering TCO and future proofing their application infrastructure.
7	The BIG-IP iSeries: F5’s
   Next-Generation ADC Solution
                                  KEY BENEFITS
24   Simplified Licensing
                                  Obtain the lowest TCO                                 Ensure the easiest deployment
24   F5 Global Services           Reduce TCO and the infrastructure footprint by        for cloud or container environments save time with
                                  consolidating app and security services on to a       the only simple, out-of-the-box native integration
24   More Information
                                  unified, high-performance platform.                   with leading private cloud, cloud interconnect
                                                                                        colocation, and container environments.
                                  Protect critical data
                                  Deliver the SSL capacity required to protect          Maximize investment protection
                                  critical data—including offload of elliptical curve   The iSeries’ software-defined hardware includes
                                  cryptography (ECC) processing to hardware—            unique F5 TurboFlex™ FPGA technology that
                                  enabling forward secrecy scaling. Simplify            enables on-demand optimized performance for
                                  operations and improve customer confidence with       specific use cases such as DDoS protection or UDP
                                  the fastest way to an SSL Labs A+ rating.             traffic processing. Eliminate forklift upgrades and
                                                                                        extend the lifecycle of app delivery hardware with
                                  Secure applications                                   software-upgradeable performance.
                                  Deliver the most effective protection with
                                  integrated, one-pass, full stack (L3–L7 security,     Maximize uptime
                                  including an ICSA Certified firewall, high-capacity   Ensure your critical infrastructure is built
                                  DDoS mitigation, contextual access management,        on reliable, carrier-grade hardware with
                                  and more.                                             hot-swappable components, redundant power
                                                                                        supplies and fans, and always-on management
                                                                                        integrated with a full baseboard management
                                                                                        controller (BMC) with IPMI support.


       DataCloud Technologies, LLC                                                                                       Page | K-1
                        Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 3 of 25



                                     STANDARDIZE YOUR APP DELIVERY SERVICES

                                     BIG-IP ADC appliances can simplify your network and reduce total cost of ownership (TCO)
                                     by offloading servers, providing a consistent set of comprehensive application services, and
                                     consolidating devices, saving management, power, space, and cooling costs in the data center.

                                     The massive performance and scalability of the BIG-IP platform reduces the number of ADCs
                                     needed to deliver even the most demanding applications. By offloading computationally intense
                                     processes, you can significantly reduce the number of application servers needed.



                                     INTELLIGENT PERFORMANCE WHERE IT MATTERS

                                     Traditional performance measurements in terms of throughput don’t accurately represent the
                                     complex needs of delivering modern web applications. Connection capacity and L7 transactions
                                     per second are critical. For instance, ADCs must be able to process high levels of layer 4 and
                                     layer 7 connections and make application-layer decisions such as removing sensitive information
                                     or transforming application-specific payloads. BIG-IP appliances have the intelligence and
                                     performance to handle application layer decisions while securing your data and infrastructure.



                                     THE ADVANTAGES OF F5 BIG-IP HARDWARE

                                     The BIG-IP iSeries platform perfectly blends software and hardware innovations that balance
                                     the need for performance, scalability, and agility. The F5 TMOS® operating system provides total
                                     visibility, flexibility, and control across all application delivery services. With TMOS, organizations
                                     can intelligently adapt to the diverse and evolving requirements of applications and networks.
                                     Other unique or patented hardware and software innovations enable the BIG-IP iSeries platform
                                     to offer unmatched capabilities:


                                       • F5 TurboFlex™ optimization technology: Field-programmable gate arrays (FPGAs),
                                          tightly integrated with CPUs, memory, TMOS, and software, provide specific packet-flow
                                          optimizations, L4 offload, support for private cloud tunneling protocols, and denial-of-service
                                          (DoS) protection. These hardware optimizations not only improve performancebut free CPU
                                          capacity for other app delivery and security tasks. Only BIG-IP iSeries appliances feature
                                          TurboFlex performance profiles—user-selectable, pre-packaged optimizations that provide
                                          different performance characteristics depending on the business need:

                                            • L4 offload enables unsurpassed throughput and reduced loads on software.

                                            • Unique per-virtual-IP/application SYN flood protection ensures that if one application is
                                               under attack, others are not affected. Only F5 ADCs implement hardware-based SYN
                                               cookies in L4 and full proxy L7 mode.

                                            • More than 100 types of DoS attacks can be detected and mitigated in hardware,
                                               hugely increasing the attack size that can be absorbed compared to software-only
                                               implementations.

HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                             2



         DataCloud Technologies, LLC                                                                                      Page | K-2
                        Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 4 of 25



                                            • Network virtualization and overlay protocol processing (such as VXLAN and NVGRE
                                              tunneling) increases traffic processing capacity.

                                            • UDP traffic processing increases throughput and reduces both latency and jitter,
                                              improving VoIP or streaming media performance.

                                       • Best-in-market SSL performance accelerates SSL/TLS adoption by offloading costly SSL
                                         processing and speed key exchange and bulk encryption. BIG-IP iSeries solutions include
                                         hardware acceleration of ECC ciphers, enabling forward secrecy. In addition, the ability to
                                         achieve an SSL Labs A+ rating with a few simple steps reduces SSL configuration complexity
                                         and errors.

                                       • BIG-IP platforms offer maximum hardware compression, enabling cost-effective offloading of
                                         traffic compression processing to improve page load times and reduce bandwidth utilization.

                                       • Enterprise class SSD (solid state drive) technology on select BIG-IP platforms improves
                                         performance and reliability, saves power, and reduces heat generation and noise.

                                       • Efficiency features include 80 Plus Platinum certified power supplies as well as front-panel
                                         touchscreen LCD management, remote boot and multi-boot support, and USB support.


                                     F5 ScaleN
                                     F5 ScaleN® technology enables organizations to scale performance, virtualize, or horizontally
                                     cluster multiple BIG-IP devices, creating an elastic Application Delivery Networking infrastructure
                                     that can efficiently adapt as needs change.


                                       • On-demand scaling—Increase capacity and performance with on-demand scaling, simply
                                         adding more power to your existing infrastructure instead of adding devices. Some BIG-IP
                                         appliance models can be upgraded to the higher performance model within each series
                                         through on-demand software licensing, which enables organizations to support growth
                                         without new hardware.

                                       • Operational scaling—Virtualize ADC services with a multi-tenant architecture that supports
                                         a variety of BIG-IP versions and product modules on a single device. F5 Virtual Clustered
                                         Multiprocessing™ (vCMP) technology enables select hardware platforms to run multiple
                                         BIG-IP guest instances. Each guest instance acts like a physical BIG-IP device, with a
                                         dedicated allocation of CPU, memory, and other resources. vCMP offers per-guest rate
                                         limiting for bandwidth, enabling different performance levels for each guest.

                                         Further divide each vCMP guest using multi-tenant features such as partitions and route
                                         domains, which can isolate configuration and networks on a per-virtual-domain basis. Within
                                         each virtual domain, you can further isolate and secure configuration and policies, with a role-
                                         based access system for administrative control. When route domains/partitions are combined
                                         with vCMP guests, F5 provides the highest density multi-tenant virtualization solution, which
                                         can scale to thousands of virtual ADC (vADC) instances.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                       3



         DataCloud Technologies, LLC                                                                                  Page | K-3
                        Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 5 of 25



                                          This ability to virtualize BIG-IP ADC services means service providers and enterprise users
                                          can isolate based on BIG-IP version, enabling departmental or project-based tenancy as well
                                          as performance guarantees, consolidated application delivery platform management, and
                                          increased utilization.


                                       • Application scaling—Increase capacity by adding BIG-IP resources through an all-active
                                          approach, and scale beyond the traditional device pair to eliminate idle and costly standby
                                          resources. Application scaling achieves this through two forms of horizontal scale. One is
                                          Application Service Clustering, which focuses on application scalability and high availability.
                                          The other is Device Service Clustering, designed to efficiently and seamlessly scale BIG-IP
                                          application delivery services and sync application policies.

                                          Application Service Clustering delivers sub-second failover and comprehensive connection
                                          mirroring for a highly available cluster of up to eight devices at the application layer, providing
                                          highly available multi-tenant deployments. Workloads can be moved across a cluster of
                                          devices or virtual instances without interrupting other services and can be scaled to meet
                                          business demand.

                                          Device Service Clustering can synchronize full device configurations in an all-active
                                          deployment model, enabling consistent policy deployment and enforcement across
                                          devices—up to 32 active nodes. This ensures a consistent device configuration, with syncing
                                          of hardened firewall and access policies to simplify operations and reduce attack surfaces.



                                     GAIN AGILITY AND CONTROL IN PRIVATE CLOUDS

                                     Enterprises are migrating to private clouds to achieve agility and speed time to market for
                                     applications while maintaining control. Regardless of the chosen cloud stack, typically only basic
                                     networking and app services like load balancing are provided. Advanced application delivery and
                                     security services are required to optimize and protect applications. Highly scalable BIG-IP platforms,
                                     with programmatic interfaces and service delivery templates, enable integration and automation
                                     with orchestration systems and deliver right-sized services aligned to specific app needs.

                                     F5 solutions integrate with the leading private cloud technology stacks, including OpenStack,
                                     VMware, and Microsoft. For OpenStack, F5 provides native orchestration with Heat templates
                                     to automate the end-to-end deployment of advanced app and security services, reducing
                                     deployment times from days to minutes. Integration with VMware vRealize Orchestrator through
                                     the Blue Medora vRO plug-in reduces configuration time, enables self-service of F5 application
                                     services by app owners, and automates complex, multi-step workflows. F5 iWorkflow™ enables
                                     integration of F5 devices with software-defined networking (SDN) orchestration systems providing
                                     a single point of contact between the orchestrator and F5 devices.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                         4



         DataCloud Technologies, LLC                                                                                     Page | K-4
                       Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 6 of 25



                                     Two-tier architecture
                                     For enterprises deploying a private cloud, a two-tier architecture provides an optimized design
                                     that takes best advantage of both hardware and software app delivery services. The first tier
                                     provides services such as L4 traffic management, distributed denial-of-service (DDoS) firewall,
                                     or SSL offloading, which are centralized and shared for all north-south traffic entering the
                                     network, enforcing consistent app policies. These services, which deal with high-volume traffic
                                     and incur heavy CPU loads, require high performance, scalability, and guaranteed service-level
                                     agreements (SLAs). Dedicated, purpose-built hardware such as BIG-IP iSeries appliances meet
                                     those requirements and, depending on the environment and app requirements, can be more cost
                                     efficient than commodity servers.

                                     Tier 2—the tenant or app tier—includes emerging, cloud-native applications that can be hosted
                                     in containers or disaggregated into microservices. The apps require specific services addressing
                                     intra-app traffic (east-west traffic). Those services, which can include basic load balancing to
                                     web app firewall or web performance optimizations, can be delivered on a per-application basis
                                     through highly scalable, flexible software such as virtual editions of BIG-IP products. This two-tier
                                     architecture model, standardized on F5 application services, offers flexibility, a strategic point
                                     of control where proven app policies can be enforced, and complete visibility of all traffic, taking
                                     advantage of hardware where it’s needed and software agility near the app.


                                                                                                      ORCHESTRATION AND MANAGEMENT

                                                                                                                             SELF SERVICE CATALOG

                                                                                      Dashboard


                                        NetOps/DevOps
                                                                                     Orchestrator                          Template       Template




                                        Tier 1
                                                                          iApps

                                                                                     BIG-IP iSeries



                                                               TENANT 1                                         TENANT N
                                        Tier 2




                                                    App 1       App 2       App 3                     App 1      App 2        App 3



                                     Figure 1: Orchestrated and automated deployment of app services in a two-tier private cloud architecture.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                   5



        DataCloud Technologies, LLC                                                                                                    Page | K-5
                        Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 7 of 25



                                     Programmability
                                     Enabling automation and orchestration is key to achieving the benefits of cloud and
                                     software-defined architectures and to scaling application services on demand. F5 platforms offers
                                     many ways to program the application services fabric and network, enabling organizations to
                                     automate deployment, react in real time to events, and easily integrate into orchestration systems.
                                     F5 iRules® scripting has long provided granular traffic control and visibility, enabling customization,
                                     rapid response to code errors and security vulnerabilities, and support for new protocols. New F5
                                     iRules LX™ lowers costs and speeds deployments by extending iRules to JavaScript developers
                                     and providing access to, and easier integration with, over 250,000 community Node.js packages.
                                     In addition, with F5 iApps® templates, organizations can automate deployment and configuration
                                     of application services in minutes. F5 iControl® REST APIs and SDKs provide integration with
                                     leading open source and commercial orchestration systems, VMware, OpenStack clouds, and
                                     configuration management systems such as Puppet, Chef, and Ansible.


                                     BIG-IQ Centralized Management
                                     F5 BIG-IQ® Centralized Management is F5’s management and orchestration platform. It provides
                                     a central point of control for F5 physical and virtual devices and the app delivery and security
                                     services that run on them. BIG-IQ Centralized Management is available both as a virtual edition
                                     and an F5 appliance. It simplifies management, helps ensure compliance, and gives you the
                                     visibility and reporting you need to troubleshoot and respond to issues and security attacks.

                                     BIG-IQ Centralized Management manages policies, licenses, SSL certificates, images, and
                                     configurations for F5 devices and the following BIG-IP software modules:


                                       • BIG-IP® Local Traffic Manager™ (LTM)

                                       • BIG-IP® Application Security Manager™ (ASM)

                                       • BIG-IP® Advanced Firewall Manager™ (AFM)

                                       • BIG-IP® Access Policy Manager® (APM)

                                       • F5 Secure Web Gateway Services

                                       • BIG-IP® DNS

                                       • F5 WebSafe™ and F5 MobileSafe® (monitoring only)

                                     BIG-IQ Centralized Management supports BIG-IP appliances, VIPRION chassis/blades, and BIG-IP
                                     virtual editions (VE), whether they are running locally or in the cloud. It is ideal for organizations
                                     that require central management of F5 devices and modules, license management of BIG-IP VEs,
                                     or central reporting and alerting on application availability, performance, and security.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                            6



         DataCloud Technologies, LLC                                                                                      Page | K-6
                        Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 8 of 25



                                     Simplified and enhanced diagnostics and troubleshooting
                                     BIG-IP iSeries appliances include a baseboard management controller (BMC) and support for
                                     the Intelligent Platform Management Interface (IPMI) protocol. With the BMC and Always-On
                                     Management (AOM) firmware, F5 customers can have deeper access to internal sensor data
                                     for system monitoring, including multiple thermal, airflow, and voltage readings. Out-of-band
                                     alerts for hardware-level problems are possible without a running TMOS instance. Gain remote
                                     system console access to the BMC and AOM functions through the same IP address of the
                                     TMOS management port, eliminating the need for a special or separate network. BIG-IP iSeries
                                     appliances also can show system information, such as sensor values for troubleshooting, on their
                                     color touchscreen LCD displays.


                                     FIPS compliance at scale
                                     The Federal Information Processing Standards (FIPS) specify requirements for cryptographic
                                     modules. FIPS compliance is required for many government agencies and industries such as
                                     financial services and healthcare that demand the highest standards in information, application,
                                     and data security. F5 offers a broad range of FIPS-certified hardware appliances that support a
                                     FIPS 140-2 Level 2 implementation for RSA cryptographic key generation, use, and protection
                                     (when running validated versions of TMOS). For additional protection, the BIG-IP 10350v-F/
                                     i7820-DF/i5820-DF supports a FIPS 140-2 Level 3 implementation of the Internal HSM (PCI card).
                                     BIG-IP Hardware FIPS appliances include integrated HSMs that have tamper-evident seals with
                                     a hardened-epoxy cover which, if removed, will render the card useless. Keys generated on or
                                     imported into a BIG-IP system hardware security module (HSM) are not extractable in a plain-text
                                     format. This security rating means the 10350v-F/i7820-DF/i5820-DF HSM card adds tamper-
                                     resistance, which is an additional means of detection to the tamper-evident methods of Level 2,
                                     as well as a response to physical access attempts, or to cryptographic module use or tampering.



                                     THE BIG-IP ISERIES: F5’S NEXT-GENERATION ADC SOLUTION

                                     The new BIG-IP iSeries solutions unify application delivery for established and emerging apps in
                                     data center and cloud environments. The iSeries appliances provide leading performance, control,
                                     and versatility. With this platform, enterprises and service providers can efficiently standardize on
                                     a single platform to offload SSL processing and deploy comprehensive application and security
                                     services anywhere, in any architecture and development model, while reducing TCO. In addition,
                                     F5 provides tools such as the F5 iHealth® Upgrade Advisor and BIG-IP Migration Assistant to
                                     simplify and guide upgrades to the latest TMOS release or configuration migration to the new
                                     iSeries platform.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                           7



         DataCloud Technologies, LLC                                                                                    Page | K-7
                                    Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 9 of 25




  SPECIFICATIONS                                      i15800/i15800-N                                                                            i15600/i15600-N
                                                     L7 requests per second: 10M                                                                L7 requests per second: 5M
                                                     L4 connections per second: 4.2M                                                            L4 connections per second: 2.4M
  Intelligent Traffic Processing:                    L4 HTTP requests per second: 35M                                                           L4 HTTP requests per second: 28M
                                                     Maximum L4 concurrent connections: 300M                                                    Maximum L4 concurrent connections: 300M
                                                     Throughput: 320 Gbps/160 Gbps L4/L7                                                        Throughput: 320 Gbps/160 Gbps L4/L7
                                                      ECC†: 100K TPS (ECDSA P-256)                                                              ECC†: 60K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 160K TPS (2K keys)                                                                   RSA: 80K TPS (2K keys)
                                                      50 Gbps bulk encryption*                                                                  50 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                        N/A

  Hardware Compression:                               60 Gbps                                                                                    N/A

  Hardware DDoS Protection:                           210M SYN cookies per second                                                               140M SYN cookies per second

  TurboFlex Performance Profiles:                    Tier 3 (4x BW)                                                                              N/A

  Software Compression:                               N/A                                                                                       30 Gbps

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       Yes

  Virtualization (Maximum
                                                      56                                                                                         N/A
  Number of vCMP Guests):
                                                     Two 14-Core Intel Xeon processors                                                          Two 14-Core Intel Xeon processors
  Processor:
                                                     (total 56 hyperthreaded logical processor cores)                                           (total 56 hyperthreaded logical processor cores)

  Memory:                                             512 GB DDR4                                                                               512 GB DDR4

  Hard Drive:                                         1x 1.6 TB Enterprise Class SSD                                                            1x 1.6 TB Enterprise Class SSD

  Gigabit Ethernet CU Ports:                          N/A                                                                                        N/A

  Gigabit Fiber Ports (SFP):                          N/A                                                                                        N/A

  10 Gigabit Fiber Ports (SFP+):                      N/A                                                                                        N/A
                                                     8 SR4/LR4 (sold separately) (QSFP+ optical breakout cable                                  8 SR4/LR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                     assemblies available to convert to 10G ports)                                              assemblies available to convert to 10G ports)
  100 Gigabit Fiber Ports (QSFP28):                  4 SR4/LR4 (sold separately) QSFP28                                                         4 SR4/LR4 (sold separately) QSFP28

  Power Supply:                                      2x1500W Platinum AC PSU (i15800) or DC (i15800-N)                                          2x1500W Platinum AC PSU (i15600) or DC (i15600-N)

  Typical Consumption:                                885W (dual power supply, 48V DC or 110V AC input)**                                       885W (dual power supply, 48V DC or 110V AC input)**
                                                     100-240 VAC +/- 10% auto switching, 50/60hz (i15800) -48 to                                100-240 VAC +/- 10% auto switching, 50/60hz (i15600)
  Input Voltage:
                                                    -60 VDC Minimum. Start up voltage: -44 VDC (i15800-N)                                      -48 to -60 VDC Minimum. Start up voltage: -44 VDC (i15600-N)
  Typical Heat Output:                                3020 BTU/hour (dual power supply, 48V DC or 110V AC input)**                              3020 BTU/hour (dual power supply, 48V DC or 110V AC input)**
                                                     3.45” (8.76 cm) H x 17.9” (45.47 cm) W x 30.2” (76.71 cm) D                                3.45” (8.76 cm) H x 17.9” (45.47 cm) W x 30.2” (76.71 cm) D
  Dimensions:
                                                     2U industry standard rack-mount chassis                                                    2U industry standard rack-mount chassis
  Weight:                                            76 lbs. (34.47 kg) (Dual power supply)                                                     76 lbs. (34.47 kg) (Dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40º C                                                                        5% to 85% at 40º C
                                                     ANSI/UL 60950-1-2014                                                                       ANSI/UL 60950-1-2014
                                                     CSA 60950-1-07, Including A1:2011+A2:2014                                                  CSA 60950-1-07, Including A1:2011+A2:2014
  Safety Agency Approval:
                                                     IEC 60950-1:2005, A1:2009+A2:2013                                                          IEC 60950-1:2005, A1:2009+A2:2013
                                                     EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                          EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                      ETSI EN 300 386 V1.6.1 (2012)                                                              ETSI EN 300 386 V1.6.1 (2012)
                                                      EN 55032:2012 Class A; EN 61000-3-2:2014                                                   EN 55032:2012 Class A; EN 61000-3-2:2014
  Certifications/
                                                      EN 61000-3-3:2013; EN 55024:2010                                                           EN 61000-3-3:2013; EN 55024:2010
  Susceptibility Standards:
                                                      FCC Class A (Part 15), IC Class A, VCCI Class A                                            FCC Class A (Part 15), IC Class A, VCCI Class A
                                                      NEBS Level 3 compliant                                                                     NEBS Level 3 compliant

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: i15000 Series for the latest power ratings for your specific configurations (number of PS, highline input voltage, DC, etc.).
†E CDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                             8

             DataCloud Technologies, LLC                                                                                                                                                  Page | K-8
                                   Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 10 of 25




  SPECIFICATIONS                                      i11800                                                                                     i11600
                                                     L7 requests per second: 5.5M                                                               L7 requests per second: 2.5M
                                                     L4 connections per second: 2.1M                                                            L4 connections per second: 1.1M
  Intelligent Traffic Processing:                    L4 HTTP requests per second: 25M                                                           L4 HTTP requests per second: 22M
                                                     Maximum L4 concurrent connections: 140M                                                    Maximum L4 concurrent connections: 140M
                                                     Throughput: 160 Gbps/80 Gbps L4/L7                                                         Throughput: 160 Gbps/80 Gbps L4/L7
                                                      ECC†: 48K TPS (ECDSA P-256)                                                               ECC†: 30K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 80K TPS (2K keys)                                                                    RSA: 37K TPS (2K keys)
                                                      40 Gbps bulk encryption*                                                                  40 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                        N/A

  Hardware Compression:                               40 Gbps                                                                                    N/A

  Hardware DDoS Protection:                           130M SYN cookies per second                                                               70M SYN cookies per second

  TurboFlex Performance Profiles:                    Tier 3 (2x bandwidth)                                                                       N/A

  Software Compression:                               N/A                                                                                        25 Gbps

  Software Architecture:                              64-bit TMOS                                                                                64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       Yes

  Virtualization (Maximum
                                                      32                                                                                         N/A
  Number of vCMP Guests):
                                                      One 18-Core Intel Xeon processor                                                           One 18-Core Intel Xeon processor
  Processor:
                                                      (total 36 hyperthreaded logical processor cores)                                           (total 36 hyperthreaded logical processor cores)

  Memory:                                             256 GB DDR4                                                                                256 GB DDR4

  Hard Drive:                                         1x 960 GB Enterprise Class SSD                                                             1x 960 GB Enterprise Class SSD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                               Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP+ (SX or LX)                                                                   Optional SFP (SX or LX)
                                                                                                                                                 8 SR/LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):                      8 SR/LR (sold separately); optional 10G copper direct attach
                                                                                                                                                 Optional 10G copper direct attach
                                                      6 SR4/LR4 (sold separately); QSFP + optical breakout cable                                 6 SR4/LR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                      assemblies available to convert to 10 gigabit ports                                        assemblies available to convert to 10G ports)
  Power Supply:                                       2x 650W Platinum AC PSU (2x 650W DC PSU Optional)                                          2x 650W Platinum AC PSU (2x 650W DC PSU Optional)

  Typical Consumption:                                455W (dual power supply, 110V input)**                                                    455W (dual power supply, 110V input)**

  Input Voltage:                                      100–240 VAC +/- 10% auto switching, 50/60hz                                                100–240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                1555 BTU/hour (dual power supply, 110V input)**                                            1555 BTU/hour (dual power supply, 110V input)**
                                                      1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D                                 1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D
  Dimensions:
                                                      1U industrial standard rack-mount chassis                                                  1U industry standard rack-mount chassis
  Weight:                                             36 lbs. (16.3 kg) (dual power supply)                                                      36 lbs. (16.3 kg) (Dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                                32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40º C                                                                         5% to 85% at 40º C

                                                      ANSI/UL 60950-1-2014                                                                      ANSI/UL 60950-1-2014
                                                      CSA 60950-1-07, including A1:2011+A2:2014                                                 CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                      IEC 60950-1:2005, A1:2009+A2:2013                                                         IEC 60950-1:2005, A1:2009+A2:2013
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                         EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013

                                                      ETSI EN 300 386 V1.6.1 (2012)                                                              ETSI EN 300 386 V1.6.1 (2012)
  Certifications/                                     EN 55032:2012 Class A; EN 61000-3-2:2014                                                   EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                           EN 61000-3-3:2013; EN 55024:2010                                                           EN 61000-3-3:2013; EN 55024:2010
                                                      FCC Class A (Part 15), IC Class A, VCCI Class A                                            FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i11800, i11600, i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i11000 Series for the latest power ratings for your specific configurations (number of PS, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                            9

             DataCloud Technologies, LLC                                                                                                                                                   Page | K-9
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 11 of 25




  SPECIFICATIONS                                      i10800                                                                                    i10600
                                                     L7 requests per second: 3.5M                                                              L7 requests per second: 2.1M
                                                     L4 connections per second: 1.5M                                                           L4 connections per second: 1M
  Intelligent Traffic Processing:                    L4 HTTP requests per second: 22M                                                          L4 HTTP requests per second: 11M
                                                     Maximum L4 concurrent connections: 100M                                                   Maximum L4 concurrent connections: 100M
                                                     Throughput: 160 Gbps/80 Gbps L4/L7                                                        Throughput: 160 Gbps/80 Gbps L4/L7
                                                     ECC†: 48K TPS (ECDSA P-256)                                                                ECC†: 30K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                          RSA: 80K TPS (2K keys)                                                                     RSA: 37K TPS (2K keys)
                                                     40 Gbps bulk encryption*                                                                   40 Gbps bulk encryption*
  FIPS SSL:                                          N/A                                                                                        N/A

  Hardware Compression:                              40 Gbps                                                                                    N/A

  Hardware DDoS Protection:                          130M SYN cookies per second                                                               70M SYN cookies per second

  TurboFlex Performance Profiles:                    Tier 3 (2x bandwidth)                                                                      N/A

  Software Compression:                              N/A                                                                                        25 Gbps

  Software Architecture:                             64-bit TMOS                                                                                64-bit TMOS

  On-Demand Upgradable:                              N/A                                                                                        Yes

  Virtualization (Maximum
                                                     16                                                                                         N/A
  Number of vCMP Guests):
                                                     One 8-Core Intel Xeon processor                                                            One 8-Core Intel Xeon processor
  Processor:
                                                     (total 16 hyperthreaded logical processor cores)                                           (total 16 hyperthreaded logical processor cores)

  Memory:                                            128 GB DDR4                                                                                128 GB DDR4
                                                     1x 480 GB Enterprise Class SSD                                                             1x 480 GB Enterprise Class SSD
  Hard Drive:
                                                     Model with dual SSDs in RAID 1 also available                                              Model with dual SSDs in RAID 1 also available
  Gigabit Ethernet CU Ports:                         Optional SFP                                                                               Optional SFP

  Gigabit Fiber Ports (SFP):                         Optional SFP+ (SX or LX)                                                                   Optional SFP+ (SX or LX)

  10 Gigabit Fiber Ports (SFP+):                     8 SR/LR (sold separately); optional 10G copper direct attach                               8 SR/LR (sold separately); optional 10G copper direct attach
                                                     6 SR4/LR4 (sold separately); QSFP + optical breakout cable                                 6 SR4/LR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                     assemblies available to convert to 10 gigabit ports                                        assemblies available to convert to 10 gigabit ports)
  Power Supply:                                      2x 650W Platinum AC PSU (2x 650W DC PSU Option)                                            2x 650W Platinum AC PSU (2x 650W DC PSU Option)

  Typical Consumption:                               415W (dual power supply, 110V input)**                                                     415W (dual power supply, 110V input)**

  Input Voltage:                                     100–240 VAC +/- 10% auto switching, 50/60hz                                                100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                               1420 BTU/hour (dual power supply, 110V input)**                                            1420 BTU/hour (dual power supply, 110V input)**
                                                     1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D                                 1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D
  Dimensions:
                                                     1U industrial standard rack-mount chassis                                                  1U industrial standard rack-mount chassis
  Weight:                                            36 lbs. (16.3 kg) (dual power supply)                                                      36 lbs. (16.3 kg) (dual power supply)

  Operating Temperature:                             32° to 104° F (0° to 40° C)                                                                32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                     5% to 85% at 40º C                                                                         5% to 85% at 40° C
                                                     ANSI/UL 60950-1-2014                                                                       ANSI/UL 60950-1-2014
                                                     CSA 60950-1-07, including A1:2011+A2:2014                                                  CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                     IEC 60950-1:2005, A1:2009+A2:2013                                                          IEC 60950-1:2005, A1:2009+A2:2013
                                                     EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                          EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                     ETSI EN 300 386 V1.6.1 (2012)                                                              ETSI EN 300 386 V1.6.1 (2012)
  Certifications/                                    EN 55032:2012 Class A; EN 61000-3-2:2014                                                   EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                          EN 61000-3-3:2013; EN 55024:2010                                                           EN 61000-3-3:2013; EN 55024:2010
                                                     FCC Class A (Part 15), IC Class A, VCCI Class A                                            FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i11800, i11600, i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i10000/i11000 Series for the latest power ratings for your specific configurations (number of PS, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                             10

             DataCloud Technologies, LLC                                                                                                                                                 Page | K-10
                                   Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 12 of 25




  SPECIFICATIONS                                      i7800                                                                                      i7600
                                                     L7 requests per second: 3M                                                                 L7 requests per second: 1.8M
                                                     L4 connections per second: 1.1M                                                            L4 connections per second: 750K
  Intelligent Traffic Processing:                    L4 HTTP requests per second: 14M                                                           L4 HTTP requests per second: 7M
                                                     Maximum L4 concurrent connections: 80M                                                     Maximum L4 concurrent connections: 80M
                                                     Throughput: 80 Gbps/40 Gbps                                                                Throughput: 80 Gbps/40 Gbps L4/L7
                                                      ECC†: 25K TPS (ECDSA P-256)                                                               ECC†: 15K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 40K TPS (2K keys)                                                                    RSA: 22K TPS (2K keys)
                                                      20 Gbps bulk encryption*                                                                  20 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                        N/A

  Hardware Compression:                               20 Gbps                                                                                    N/A

  Hardware DDoS Protection:                          70M SYN cookies per second                                                                  50M SYN cookies per second

  TurboFlex Performance Profiles:                    Tier 3                                                                                      N/A

  Software Compression:                               N/A                                                                                       12 Gbps

  Software Architecture:                              64-bit TMOS                                                                                64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       Yes

  Virtualization (Maximum
                                                      12                                                                                         N/A
  Number of vCMP Guests):
                                                      One 6-Core Intel Xeon processor (total 12 hyperthreaded                                   One 6-Core Intel Xeon processor
  Processor:
                                                      logical processor cores)                                                                  (total 12 hyperthreaded logical processor cores

  Memory:                                             96 GB DDR4                                                                                 96 GB DDR4
                                                      1x 480 GB Enterprise Class SSD                                                            1x 480 GB Enterprise Class SSD
  Hard Drive:
                                                      Model with Dual SSDs in RAID 1 also available                                             Model with Dual SSDs in RAID 1 also available
  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP+ (SX or LX)                                                                  Optional SFP+ (SX or LX)

  10 Gigabit Fiber Ports (SFP+):                      8 SR/LR (sold separately); optional 10G copper direct attach                               8 SR/LR (sold separately); optional 10G copper direct attach
                                                     4 SR4/LR4 (sold separately) (QSFP+ optical breakout cable                                  4 SR4/LR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                     assemblies available to convert to 10G ports)                                              assemblies available to convert to 10G ports)
  Power Supply:                                       2x 650W Platinum AC PSU (2x 650W DC PSU Option)                                           2x 650W Platinum AC PSU (2x 650W DC PSU Option)

  Typical Consumption:                                310W (dual power supply, 110V input)**                                                     310W (dual power supply, 110V input)**

  Input Voltage:                                      100-240 VAC +/- 10% auto switching, 50/60hz                                               100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                1060 BTU/hour (dual power supply, 110V input)**                                           1060 BTU/hour (dual power supply, 110V input)**
                                                      1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D                                1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                   1U industry standard rack-mount chassis
  Weight:                                             30 lbs. (13.6 kg) (dual power supply)                                                      30 lbs. (13.6 kg) (dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                                32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                         5% to 85% at 40° C
                                                      ANSI/UL 60950-1-2014                                                                      ANSI/UL 60950-1-2014
                                                      CSA 60950-1-07, including A1:2011+A2:2014                                                 CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                      IEC 60950-1:2005, A1:2009+A2:2013                                                         IEC 60950-1:2005, A1:2009+A2:2013
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                         EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                      ETSI EN 300 386 V1.6.1 (2012)                                                              ETSI EN 300 386 V1.6.1 (2012)
  Certifications/                                     EN 55032:2012 Class A; EN 61000-3-2:2014                                                   EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                           EN 61000-3-3:2013; EN 55024:2010                                                           EN 61000-3-3:2013; EN 55024:2010
                                                      FCC Class A (Part 15), IC Class A, VCCI Class A                                            FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i7000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                              11

             DataCloud Technologies, LLC                                                                                                                                                  Page | K-11
                                   Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 13 of 25




  SPECIFICATIONS                                      i5800                                                                                      i5600
                                                     L7 requests per second: 1.8M                                                               L7 requests per second: 1.1M
                                                     L4 connections per second: 800K                                                            L4 connections per second: 500K
  Intelligent Traffic Processing:                    L4 HTTP requests per second: 12M                                                           L4 HTTP requests per second: 6M
                                                     Maximum L4 concurrent connections: 40M                                                     Maximum L4 concurrent connections: 40M
                                                     Throughput: 60 Gbps/35 Gbps L4/L7                                                          Throughput: 60 Gbps/35 Gbps L4/L7
                                                     ECC†: 20K TPS (ECDSA P-256)                                                                ECC†: 13K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                          RSA: 35K TPS (2K keys)                                                                     RSA: 20K TPS (2K keys)
                                                     20 Gbps bulk encryption*                                                                   15 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                       N/A

  Hardware Compression:                              20 Gbps                                                                                    N/A

  Hardware DDoS Protection:                           50M SYN cookies per second                                                                25M SYN cookies per second

  TurboFlex Performance Profiles:                    Tier 3                                                                                     N/A

  Software Compression:                               N/A                                                                                       12 Gbps

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       Yes

  Virtualization (Maximum
                                                      8                                                                                         N/A
  Number of vCMP Guests):
                                                      One 4-Core Intel Xeon processor (total 8 hyperthreaded                                    One 4-Core Intel Xeon processor
  Processor:
                                                      logical processing cores)                                                                 (total 8 hyperthreaded logical processor cores)

  Memory:                                            48 GB DDR4                                                                                 48 GB DDR4

  Hard Drive:                                         1x 480 GB Enterprise Class SSD                                                            1x 480 GB Enterprise Class SSD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP+ (SX or LX)                                                                  Optional SFP+ (SX or LX)
                                                      8 SR or LR (sold separately);                                                             8 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                         Optional 10G copper direct attach
                                                     4 SR4/LR4 (sold separately) (QSFP+ optical breakout cable                                  4 SR4/LR4 (sold separately) (QSFP+ optical breakout
  40 Gigabit Fiber Ports (QSFP+):
                                                     assemblies available to convert to 10G ports)                                              cable assemblies available to convert to 10G ports)
                                                      1x 650W Platinum AC PSU (Additional PSU optional, 2x 650W                                 1x 650W Platinum AC PSU (Additional PSU optional,
  Power Supply:
                                                      DC PSU Option)                                                                            2x 650W DC PSU Option)
  Typical Consumption:                               265W (single power supply, 110V input)**                                                   265W (single power supply, 110V input)**

  Input Voltage:                                      100-240 VAC +/- 10% auto switching, 50/60hz                                               100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                905 BTU/hour (single power supply, 110V input)**                                          905 BTU/hour (single power supply, 110V input)**
                                                      1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D                                1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                   1U industry standard rack-mount chassis
  Weight:                                            26 lbs. (11.8 kg) (dual power supply)                                                      26 lbs. (11.8 kg) (dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                        5% to 85% at 40° C
                                                     ANSI/UL 60950-1-2014                                                                       ANSI/UL 60950-1-2014
                                                     CSA 60950-1-07, including A1:2011+A2:2014                                                  CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                     IEC 60950-1:2005, A1:2009+A2:2013                                                          IEC 60950-1:2005, A1:2009+A2:2013
                                                     EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                          EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                                                                                                                ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012 Class A
                                                      ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012 Class A;
  Certifications/                                                                                                                               EN 61000-3-2:2014; EN 61000-3-3:2013
                                                      EN 61000-3-2:2014; EN 61000-3-3:2013; EN 55024:2010;
  Susceptibility Standards:                                                                                                                     EN 55024:2010
                                                      FCC Class A (Part 15), IC Class A; VCCI Class A
                                                                                                                                                FCC Class A (Part 15); IC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i5000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                           12

             DataCloud Technologies, LLC                                                                                                                                                Page | K-12
                                   Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 14 of 25




  SPECIFICATIONS                                       i4800                                                                                     i4600
                                                      L7 requests per second: 1.1M                                                               L7 requests per second: 650K
                                                      L4 connections per second: 450K                                                            L4 connections per second: 250K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 2M                                                            L4 HTTP requests per second: 1M
                                                      Maximum L4 concurrent connections: 28M                                                     Maximum L4 concurrent connections: 28M
                                                      Throughput: 20 Gbps L4/L7                                                                  Throughput: 20 Gbps L4/L7
                                                      ECC†: 10K TPS (ECDSA P-256)                                                                ECC†: 6.5K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 20K TPS (2K keys)                                                                     RSA: 10K TPS (2K keys)
                                                      15 Gbps bulk encryption*                                                                   10 Gbps bulk encryption*
  FIPS SSL:                                            N/A                                                                                       N/A

  Hardware Compression:                               10 Gbps                                                                                    N/A

  Hardware DDoS Protection:                            N/A                                                                                       N/A

  TurboFlex Performance Profiles:                     Tier 2                                                                                     N/A

  Software Compression:                                N/A                                                                                       6 Gbps

  Software Architecture:                               64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                                N/A                                                                                       Yes
  Virtualization (Maximum
                                                       N/A                                                                                       N/A
  Number of vCMP Guests):
                                                      One 4-Core Intel Xeon processor (total 8 hyperthreaded                                     One 4-Core Intel Xeon processor
  Processor:
                                                      logical processor cores)                                                                   (total 8 hyperthreaded logical processor cores)
  Memory:                                              32 GB DDR4                                                                                32 GB DDR4

  Hard Drive:                                         1x 500 GB Enterprise Class HDD                                                             1x 500 GB Enterprise Class HDD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                               Optional SFP

  Gigabit Fiber Ports (SFP):                           8 SX or LX (sold separately)                                                              8 SX or LX (sold separately)

  10 Gigabit Fiber Ports (SFP+):                      4 SR/LR (sold separately); optional 10G copper direct attach                               4 SR/LR (sold separately); optional 10G copper direct attach

  40 Gigabit Fiber Ports (QSFP+):                      N/A                                                                                       N/A
                                                      1x 250W Platinum AC PSU (Additional PSU optional,                                          1x 250W Platinum AC PSU (Additional PSU optional,
  Power Supply:
                                                      2x 650W DC PSU Option)                                                                     2x 650W DC PSU Option)
  Typical Consumption:                                130W (single power supply, 110V input)**                                                   130W (single power supply, 110V input)**

  Input Voltage:                                      100-240 VAC +/- 10% auto switching, 50/60hz                                                100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                445 BTU/hour (single power supply, 110V input)**                                           445 BTU/hour (single power supply, 110V input)**
                                                      1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 22.5” (57.15 cm) D                                 1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 22.5” (57.15 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                    1U industry standard rack-mount chassis
  Weight:                                             20 lbs. (9.07 kg) (single power supply)                                                    20 lbs. (9.07 kg) (single power supply)

  Operating Temperature:                               32°F to 104°F                                                                             32°F to 104°F

  Operational Relative Humidity:                       5% to 85% at 40º C                                                                        5% to 85% at 40º C
                                                      ANSI/UL 60950-1-2014                                                                       ANSI/UL 60950-1-2014
                                                      CSA 60950-1-07, including A1:2011+A2:2014                                                  CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                      IEC 60950-1:2005, A1:2009+A2:2013                                                          IEC 60950-1:2005, A1:2009+A2:2013
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                          EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                       ETSI EN 300 386 V1.6.1 (2012)                                                             ETSI EN 300 386 V1.6.1 (2012)
  Certifications/                                      EN 55032:2012 Class A; EN 61000-3-2:2014                                                  EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                            EN 61000-3-3:2013; EN 55024:2010                                                          EN 61000-3-3:2013; EN 55024:2010
                                                       FCC Class A (Part 15), IC Class A, VCCI Class A                                           FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: i4000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                              13

             DataCloud Technologies, LLC                                                                                                                                                   Page | K-13
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 15 of 25




  SPECIFICATIONS                                       i2800                                                                                     i2600
                                                      L7 requests per second: 650K                                                              L7 requests per second: 350K
                                                      L4 connections per second: 250K                                                           L4 connections per second: 125K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 1M                                                           L4 HTTP requests per second: 600K
                                                      Maximum L4 concurrent connections: 14M                                                    Maximum L4 concurrent connections: 14M
                                                      Throughput: 10 Gbps L4/L7                                                                 Throughput: 10 Gbps L4/L7
                                                      ECC†: 3.5K TPS (ECDSA P-256)                                                              ECC†: 2.1K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 4.3K TPS (2K keys)                                                                   RSA: 2.5K TPS (2K keys)
                                                      8 Gbps bulk encryption*                                                                   5 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                       N/A

  Hardware Compression:                               5 Gbps                                                                                    N/A

  Hardware DDoS Protection:                           N/A                                                                                       N/A

  TurboFlex Performance Profiles                      Tier 1                                                                                    N/A

  Software Compression:                               N/A                                                                                       3 Gbps

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       Yes
  Virtualization (Maximum Number
                                                      N/A                                                                                       N/A
  of vCMP Guests):
                                                      One 2-Core Intel Pentium processor                                                        One 2-Core Intel Pentium processor
  Processor:
                                                      (total 4 hyperthreaded logical processor cores)                                           (total 4 hyperthreaded logical processor cores)
  Memory:                                             16 GB DDR4                                                                                16 GB DDR4

  Hard Drive:                                         1x 500 GB Enterprise Class HDD                                                            1x 500 GB Enterprise Class HDD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          4 SX or LX (sold separately)                                                              4 SX or LX (sold separately)
                                                      2 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):                                                                                                                2 SR/LR (sold separately); optional 10G copper direct attach
                                                      Optional 10G copper direct attach
  40 Gigabit Fiber Ports (QSFP+):                     N/A                                                                                       N/A
                                                      1x 250W Platinum AC PSU (Additional PSU optional,                                         1x 250W Platinum AC PSU (Additional PSU optional,
  Power Supply:
                                                      2x 650W DC PSU Option)                                                                    2x 650W DC PSU Option)
  Typical Consumption:                                95W (single power supply, 110V input)**                                                   95W (single power supply, 110V input)**

  Input Voltage:                                      100–240 VAC +/- 10% auto switching, 50/60hz                                               100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                325 BTU/hour (single power supply, 110V input)**                                          325 BTU/hour (single power supply, 110V input)**
                                                      1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 22.5” (57.15 cm) D                                1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 22.5” (57.15 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                   1U industry standard rack-mount chassis
  Weight:                                             20 lbs. (9.07 kg) (single power supply)                                                   20 lbs. (9.07 kg) (single power supply)

  Operating Temperature:                              32°F to 104°F                                                                             32°F to 104°F

  Operational Relative Humidity:                      5% to 85% at 40º C                                                                        5% to 85% at 40º C
                                                      ANSI/UL 60950-1-2014                                                                      ANSI/UL 60950-1-2014
                                                      CSA 60950-1-07, including A1:2011+A2:2014                                                 CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                      IEC 60950-1:2005, A1:2009+A2:2013                                                         IEC 60950-1:2005; A1:2009+A2:2013
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                         EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                      ETSI EN 300 386 V1.6.1 (2012)                                                             ETSI EN 300 386 V1.6.1 (2012)
  Certifications/                                     EN 55032:2012 Class A: EN 61000-3-2:2014                                                  EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                           EN 61000-3-3:2013: EN 55024:2010                                                          EN 61000-3-3:2013; EN 55024:2010
                                                      FCC Class A (Part 15), IC Class A, VCCI Class A                                           FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: i2000 Series or Platform Guide: 2000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                             14

             DataCloud Technologies, LLC                                                                                                                                                         Page | K-14
                                   Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 16 of 25




  SPECIFICATIONS                                       i11800-DS                                                                                  i11600-DS
                                                      L7 requests per second: 5.5M                                                               L7 requests per second: 2.5M
                                                      L4 connections per second: 2.1M                                                            L4 connections per second: 1.2M
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 25M                                                           L4 HTTP requests per second: 13M
                                                      Maximum L4 concurrent connections: 140M                                                    Maximum L4 concurrent connections: 140M
                                                      Throughput: 80 Gbps/70 Gbps L4/L7                                                          Throughput: 80 Gbps/70 Gbps L4/L7
                                                      ECC†: 200K TPS (ECDSA P-256)                                                               ECC†: 100K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 280K TPS (2K keys)                                                                    RSA: 135K TPS (2K keys)
                                                      70 Gbps bulk encryption*                                                                   40 Gbps bulk encryption*
  FIPS SSL:                                            N/A                                                                                       N/A

  Hardware Compression:                               70 Gbps                                                                                    70 Gbps

  Hardware DDoS Protection:                            130M SYN cookies per second                                                               130M SYN cookies per second

  TurboFlex Performance Profiles                      Tier 3                                                                                     Tier 3

  Software Compression:                                N/A                                                                                       N/A

  Software Architecture:                               64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                                N/A                                                                                       N/A
  Virtualization (Maximum Number
                                                       16                                                                                        12
  of vCMP Guests)
                                                       One 18-Core Intel Xeon processor                                                          One 18-Core Intel Xeon processor
  Processor:
                                                       (total 36 hyperthreaded logical processor cores)                                          (total 36 hyperthreaded logical processor cores)
  Memory:                                              256 GB DDR4                                                                               256 GB DDR4

  Hard Drive:                                          Dual SSD 2x 960GB Enterprise Class SSD                                                    Dual SSD 2x 960GB Enterprise Class SSD

  Gigabit Ethernet CU Ports:                           Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                           Optional SFP+ (SX or LX)                                                                  Optional SFP+ (SX or LX)

  10 Gigabit Fiber Ports (SFP+):                       8 SR/LR (sold separately); optional 10G copper direct attach                              8 SR/LR (sold separately); optional 10G copper direct attach
                                                       6 SR4/LR4 (sold separately); QSFP + optical breakout cable                                6 SR4/LR4 (sold separately); QSFP + optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                       assemblies available to convert to 10 gigabit ports                                       assemblies available to convert to 10 gigabit ports
  Power Supply:                                        2x 650W Platinum AC PSU (2x 650W DC PSU Optional)                                         2x 650W Platinum AC PSU (2x 650W DC PSU Optional)

  Typical Consumption:                                455W (dual power supply, 110V input)**                                                     455W (dual power supply, 110V input)**

  Input Voltage:                                       100–240 VAC +/- 10% auto switching, 50/60hz                                               100–240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                 1485 BTU/hour (dual power supply, 110V input)**                                           1485 BTU/hour (dual power supply, 110V input)**
                                                       1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D                                1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D
  Dimensions:
                                                       1U industrial standard rack-mount chassis                                                 1U industrial standard rack-mount chassis
  Weight:                                              36 lbs. (16.3 kg) (dual power supply)                                                     36 lbs. (16.3 kg) (dual power supply)

  Operating Temperature:                               32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                       5% to 85% at 40º C                                                                        5% to 85% at 40º C
                                                       ANSI/UL 60950-1-2014                                                                      ANSI/UL 60950-1-2014
                                                       CSA 60950-1-07, including A1:2011+A2:2014                                                 CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                       IEC 60950-1:2005, A1:2009+A2:2013                                                         IEC 60950-1:2005, A1:2009+A2:2013
                                                       EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                         EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                       ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012/AC:2013                                      ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012/AC:2013
  Certifications/                                      EN 55032:2012 Class A; EN 61000-3-2:2014                                                  EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                            EN 61000-3-3:2013; EN 55024:2010                                                          EN 61000-3-3:2013; EN 55024:2010
                                                       FCC Class A (Part 15), IC Class A, VCCI Class A                                           FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i11800, i11600, i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i11000 Series for the latest power ratings for your specific configurations (number of PS, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                              15

             DataCloud Technologies, LLC                                                                                                                                                 Page | K-15
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 17 of 25




  SPECIFICATIONS                                       i11400-DS                                                                                i7820-DF
                                                      L7 requests per second: 1.8M                                                              L7 requests per second: 3M
                                                      L4 connections per second: .75M                                                           L4 connections per second: 1.2M
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 12.5M                                                        L4 HTTP requests per second: 14M
                                                      Maximum L4 concurrent connections: 140M                                                   Maximum L4 concurrent connections: 80M
                                                      Throughput: 80 Gbps/70 Gbps L4/L7                                                         Throughput: 80 Gbps/40 Gbps
                                                      ECC†: 55K TPS (ECDSA P-256)                                                               ECC†: 25K TPS (ECDSA P-256)
  Hardware Offload SSL/TLS:                           RSA: 63K TPS (2K keys)                                                                    RSA: 40K TPS (2K keys)
                                                      25 Gbps bulk encryption*                                                                  20 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                       13k TPS (FIPS 140-2 Level 3)***

  Hardware Compression:                               70 Gbps                                                                                   20 Gbps

  Hardware DDoS Protection:                           130M SYN cookies per second                                                               70M SYN cookies per second

  TurboFlex Performance Profiles                      Tier 3                                                                                    Tier 3

  Software Compression:                               N/A                                                                                       N/A

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       N/A
  Virtualization (Maximum Number
                                                      8                                                                                         12
  of vCMP Guests)
                                                      One 18-Core Intel Xeon processor                                                          One 6-Core Intel Xeon processor (total 12 hyperthreaded
  Processor:
                                                      (total 36 hyperthreaded logical processor cores)                                          logical processor cores)
  Memory:                                             256 GB DDR4                                                                               96 GB DDR4

  Hard Drive:                                         Dual SSD 2x 960GB Enterprise Class SSD                                                    Dual SSD 2x 480GB Enterprise Class SSD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP+ (SX or LX)                                                                  Optional SFP+ (SX or LX)

  10 Gigabit Fiber Ports (SFP+):                      8 SR/LR (sold separately); optional 10G copper direct attach                              8 SR/LR (sold separately); optional 10G copper direct attach
                                                      6 SR4/LR4 (sold separately); QSFP + optical breakout cable                                4 SR4/LR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                      assemblies available to convert to 10 gigabit ports                                       assemblies available to convert to 10G ports)
  Power Supply:                                       2x 650W Platinum AC PSU (2x 650W DC PSU Optional)                                         2x 650W Platinum AC PSU (2x 650W DC PSU Option)

  Typical Consumption:                                455W (dual power supply, 110V input)**                                                    310W (dual power supply, 110V input)**

  Input Voltage:                                      100–240 VAC +/- 10% auto switching, 50/60hz                                               100-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                1485 BTU/hour (dual power supply, 110V input)**                                           1165 BTU/hour (dual power supply, 110V input)**
                                                      1.72" (4.37 cm) H x 17.4" (44.2 cm) W x 30.6" (77.72 cm) D                                1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D
  Dimensions:
                                                      1U industrial standard rack-mount chassis                                                 1U industry standard rack-mount chassis
  Weight:                                             36 lbs. (16.3 kg) (dual power supply)                                                     30 lbs. (13.6 kg) (dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40º C                                                                        5% to 85% at 40° C
                                                      ANSI/UL 60950-1-2014                                                                      ANSI/UL 60950-1-2014
                                                      CSA 60950-1-07, including A1:2011+A2:2014                                                 CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:
                                                      IEC 60950-1:2005, A1:2009+A2:2013                                                         IEC 60950-1:2005, A1:2009+A2:2013
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013                                         EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                      ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012/AC:2013                                      ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012/AC:2013
  Certifications/                                     EN 55032:2012 Class A; EN 61000-3-2:2014                                                  EN 55032:2012 Class A; EN 61000-3-2:2014
  Susceptibility Standards:                           EN 61000-3-3:2013; EN 55024:2010                                                          EN 61000-3-3:2013; EN 55024:2010
                                                      FCC Class A (Part 15), IC Class A, VCCI Class A                                           FCC Class A (Part 15), IC Class A, VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i11800, i11600, i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i11000 Series or Platform Guide: i7000 Series for the latest power ratings for your specific configurations (number of PS, highline input voltage, DC, etc.).
***vCMP guest access to FIPS resources not supported.
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                                  16

             DataCloud Technologies, LLC                                                                                                                                                              Page | K-16
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 18 of 25




  SPECIFICATIONS                                       i5820-DF                                                                                 12250v
                                                      L7 requests per second: 2M                                                               L7 requests per second: 4M
                                                      L4 connections per second: 800K                                                          L4 connections per second: 1.5M
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 7M                                                          L4 HTTP requests per second: 14M
                                                      Maximum L4 concurrent connections: 40M                                                   Maximum L4 concurrent connections: 80M
                                                      Throughput: 60 Gbps/35 Gbps L4/L7                                                        Throughput: 84 Gbps/40 Gbps L4/L7
                                                      ECC†: 20K TPS (ECDSA P-256)                                                               Included: 240K TPS (2K keys)
  Hardware Offload SSL/TLS:                           RSA: 35K TPS (2K keys)                                                                    Maximum: 240K TPS (2K keys)
                                                      20 Gbps bulk encryption*                                                                  40 Gbps bulk encryption*
  FIPS SSL:                                           8k TPS (FIPS 140-2 Level 3)                                                               N/A

  Hardware Compression:                               20 Gbps                                                                                   Included: 40 Gbps, Maximum: 40 Gbps

  Hardware DDoS Protection:                           50M SYN cookies per second                                                                80M SYN cookies per second

  TurboFlex Performance Profiles:                     Tier 3                                                                                    N/A

  Software Compression:                               N/A                                                                                       N/A

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       N/A
  Virtualization (Maximum
                                                      8                                                                                         24
  Number of vCMP Guests):
                                                      One 4-Core Intel Xeon processor (total 8 hyperthreaded                                    One 12-Core Intel Xeon processor
  Processor:
                                                      logical processing cores)                                                                 (total 24 hyperthreaded logical processor cores)
  Memory:                                             48 GB DDR4                                                                                128 GB

  Hard Drive:                                         Dual SSD 2x 480GB Enterprise Class SSD                                                    800 GB SSD

  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP+ (SX or LX)                                                                  Optional SFP (SX or LX)
                                                      8 SR or LR (sold separately);                                                             16 SR or LR (sold separately, 2 SR included);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                         Optional 10G copper direct attach
                                                      4 SR4/LR4 (sold separately) (QSFP+ optical breakout cable                                 2 SR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                      assemblies available to convert to 10G ports)                                             assemblies available to convert to 10 gigabit ports)
                                                      1x 650W Platinum AC PSU (Additional PSU optional, 2x 650W
  Power Supply:                                                                                                                                 Dual 850W included (80+ Platinum efficiency), DC optional
                                                      DC PSU Option)
  Typical Consumption:                                265W (single power supply, 110V input)**                                                  330W (dual supply, 110V input)**

  Input Voltage:                                      100-240 VAC +/- 10% auto switching, 50/60hz                                               90–240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                1215 BTU/hour (single power supply, 110V input)**                                         1125 BTU/hour (dual supply, 110V input)**
                                                      1.72” (4.37 cm) H x 17.4” (44.2 cm) W x 30.6” (77.72 cm) D                                3.45” (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                   2U industry standard rack-mount chassis
  Weight:                                             26 lbs. (11.8 kg) (dual power supply)                                                     43 lbs. (19.5 kg) (Dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                        10% to 90% at 40º C
                                                                                                                                                UL 60950-1 2nd Edition
                                                      ANSI/UL 60950-1-2014
                                                                                                                                                CAN/CSA C22.2 No. 60950-1-07
                                                      CSA 60950-1-07, including A1:2011+A2:2014
  Safety Agency Approval:                                                                                                                       EN 60950-1:2006, 2nd Edition
                                                      IEC 60950-1:2005, A1:2009+A2:2013
                                                                                                                                                IEC 60950-1:2006, 2nd Edition
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011+A2:2013
                                                                                                                                                Evaluated to all CB Countries
                                                                                                                                                EEN 300 386 V1.5.1 (2010-10)
                                                      ETSI EN 300 386 V1.6.1 (2012); EN 55032:2012/AC:2013                                      EN 55022:2006+A1:2007; EN 61000-3-2:2006
  Certifications/
                                                      EN 61000-3-2:2014; EN 61000-3-3:2013; EN 55024:2010;                                      EN 61000-3-3:1995+A1:2000+A2:2005
  Susceptibility Standards:
                                                      FCC Class A (Part 15), IC Class A; VCCI Class A                                           EN 55024: 2010; USA FCC Class A
                                                                                                                                                VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
SFP+ ports in i10800, i10600, i7800, i7600, i5800, and i5600 are compatible with F5 SFP modules.
*Maximum throughput.
**Please refer to the Platform Guide: i5000 Series or Platform Guide: 12000 series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
†ECDHE-ECDSA-AES128-SHA256 cipher string tested.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                             17

             DataCloud Technologies, LLC                                                                                                                                                         Page | K-17
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 19 of 25




  SPECIFICATIONS                                       10350v/10350v-N/10350v-F                                                                 10255v/10250v/10200v-SSL
                                                      L7 requests per second: 3M                                                                L7 requests per second: 2M
                                                      L4 connections per second: 1.2M                                                           L4 connections per second: 1M
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 14M                                                          L4 HTTP requests per second: 14M
                                                      Maximum L4 concurrent connections: 80M                                                    Maximum L4 concurrent connections: 36M
                                                      Throughput: 84 Gbps/40 Gbps L4/L7                                                         Throughput: 80 Gbps/40 Gbps L4/L7
                                                                                                                                                Included: 42,000 TPS (2K keys)
                                                      Included: 42K TPS (2K keys)                                                               Max for 10200v: 42,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                           Maximum: 42K TPS (2K keys)                                                                Max for 10200v-SSL: 75,000 TPS (2K keys)
                                                      24 Gbps bulk encryption                                                                   22 Gbps bulk encryption* for 10200v
                                                                                                                                                33 Gbps bulk encryption* for 10200v-SSL
                                                      FIPS 140-2 Level 3 (10350v-F only)***
                                                                                                                                                FIPS 140-2 Level 2 (10200v option)***
  FIPS SSL:                                           35,000 TPS (2K keys) (10350v-F only)
                                                                                                                                                9,000 TPS (2K keys), 22 Gbps bulk encryption*
                                                      24 Gbps bulk encryption (10350v-F only)
  Hardware Compression:                               Included: 24 Gbps; Maximum: 24 Gbps                                                       Included: 24 Gbps; Maximum: 24 Gbps

  Hardware DDoS Protection:                           80M SYN cookies per second                                                                80M SYN cookies per second

  TurboFlex Performance Profiles:                     N/A                                                                                       N/A

  Software Compression:                               N/A                                                                                       N/A

  Software Architecture:                              64-bit TMOS                                                                               64-bit TMOS

  On-Demand Upgradable:                               N/A                                                                                       N/A
  Virtualization (Maximum
                                                      20                                                                                        12 (10250v); 6 (10200v)
  Number of vCMP Guests):
                                                      One 10-Core Intel Xeon processor                                                          Intel hex core
  Processor:
                                                      (total 20 hyperthreaded logical processor cores)                                          (total 12 hyperthreaded logical processor cores)
  Memory:                                             128 GB                                                                                    48 GB
                                                                                                                                                Two 1 TB drives (RAID 1) (10200v)
  Hard Drive:                                         800 GB SSD                                                                                400 GB solid state drive (10250v)
                                                                                                                                                Two 400 GB solid state drive (RAID1) (10255v)
  Gigabit Ethernet CU Ports:                          Optional SFP                                                                              Optional SFP

  Gigabit Fiber Ports (SFP):                          Optional SFP (SX or LX)                                                                   Optional SFP (SX or LX)
                                                      16 SR or LR (sold separately, 2 SR included);                                             16 SR or LR (sold separately, 2 SR included);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                         Optional 10G copper direct attach
                                                      2 SR4 (sold separately) (QSFP+ optical breakout cable                                     2 SR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):
                                                      assemblies available to convert to 10 gigabit ports)                                      assemblies available to convert to 10 gigabit ports)
                                                      Dual 850W included (80+Platinum efficiency),
  Power Supply:                                                                                                                                 Dual 850W included (80+ Platinum efficiency), DC optional
                                                      AC (10350v) or DC (10350v-N)
  Typical Consumption:                                320W (dual supply, 48V DC or 110V AC input)                                               320W (dual supply, 110V input)**
                                                      Operating range: 44 to 72 VDC
  Input Voltage:                                                                                                                                90–240 VAC +/- 10% auto switching, 50/60hz
                                                      Minimum start up voltage: 44 VDC
  Typical Heat Output:                                1095 BTU/hour (dual supply, 48V DC or 110V AC input)**                                    1090 BTU/hour (dual supply, 110V input)**
                                                      3.45“ (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D                               3.45” (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D
  Dimensions:
                                                      2U industry standard rack-mount chassis                                                   2U industry standard rack-mount chassis
  Weight:                                             43 lbs. (19.5 kg) (dual power supply)                                                     43 lbs. (19.5 kg) (dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                               32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      10% to 90% at 40º C                                                                       5% to 85% at 40° C
                                                      UL 60950-1 2nd Edition; CAN/CSA C22.2 No. 60950-1-07
                                                                                                                                                UL 60950-1 2nd Edition; CAN/CSA C22.2 No. 60950-1-07
                                                      EN 60950-1:2006, 2nd Edition; IEC 60950-1:2006, 2nd
  Safety Agency Approval:                                                                                                                       EN 60950-1:2006, 2nd Edition; IEC 60950-1:2006, 2nd
                                                      Edition
                                                                                                                                                Edition Evaluated to all CB Countries
                                                      Evaluated to all CB Countries
                                                      EEN 300 386 V1.5.1 (2010-10); EN 55022:2006+A1:2007
                                                                                                                                                EEN 300 386 V1.5.1 (2010-10); EN 55022:2006+A1:2007
  Certifications/                                     EN 61000-3-2:2006; EN 61000-3-3:1995+A1:2000+A2:2005
                                                                                                                                                EN 61000-3-2:2006; EN 61000-3-3:1995+A1:2000+A2:2005
  Susceptibility Standards:                           EN 55024: 2010; USA FCC Class A; NEBS compliant; VCCI
                                                                                                                                                EN 55024: 2010; USA FCC Class A; VCCI Class A
                                                      Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide 10000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
***vCMP guest access to FIPS resources not supported.



HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                            18

             DataCloud Technologies, LLC                                                                                                                                                Page | K-18
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 20 of 25




  SPECIFICATIONS                                      10055s/10050s/10000s                                                                     7255v/7250v/7200v-SSL
                                                      L7 requests per second: 1M                                                               L7 requests per second: 1.6M
                                                      L4 connections per second: 500K                                                          L4 connections per second: 775K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 7M                                                          L4 HTTP requests per second: 7M
                                                      Maximum L4 concurrent connections: 36M                                                   Maximum L4 concurrent connections: 24M
                                                      Throughput: 80 Gbps/40 Gbps L4/L7                                                        Throughput: 40 Gbps/20 Gbps L4/L7
                                                                                                                                               Included: 25,000 TPS (2K keys)
                                                      Included: 21,000 TPS (2K keys)                                                           Maximum for 7200v: 25,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                           Maximum: 21,000 TPS (2K keys)                                                            Maximum for 7200v-SSL: 60,000 TPS (2K keys)
                                                      22 Gbps bulk encryption*                                                                 18 Gbps bulk encryption for 7200v
                                                                                                                                               19 Gbps bulk encryption* for 7200v-SSL
                                                                                                                                               FIPS 140-2 Level 2 (7200v option)***
  FIPS SSL:                                           N/A
                                                                                                                                               9,000 TPS (2K keys); 18 Gbps bulk encryption*
  Hardware Compression:                               N/A                                                                                      Included: 18 Gbps, Maximum: 18 Gbps

  Hardware DDoS Protection:                           40M SYN cookies per second                                                               40M SYN cookies per second

  TurboFlex Performance Profiles:                     N/A                                                                                      N/A
                                                      Included: 12 Gbps
  Software Compression:                                                                                                                        N/A
                                                      Maximum: 12 Gbps
  Software Architecture:                              64-bit TMOS                                                                              64-bit TMOS

  On-Demand Upgradable:                               Yes                                                                                      N/A
  Virtualization (Maximum
                                                      N/A                                                                                      8 (7250v), 4 (7200v)
  Number of vCMP Guests):
                                                      Intel hex core                                                                           1 quad core Intel Xeon processor
  Processor:
                                                      (total 12 hyperthreaded logical processor cores)                                         (total 8 hyperthreaded logical processing cores)
  Memory:                                             48 GB                                                                                    32 GB
                                                      Two 1 TB drives (RAID 1) (10000s)                                                        Two 1 TB (RAID 1) (7200v)
  Hard Drive:                                         400 GB solid state drive (10050s)                                                        400 GB solid state drive (7250v)
                                                      Two 400 GB solid state drive (RAID1) (10055s)                                            Two 400 GB solid state drive (RAID1) (7255v)
  Gigabit Ethernet CU Ports:                          Optional SFP                                                                             4

  Gigabit Fiber Ports (SFP):                          Optional SFP (SX or LX)                                                                  Optional SFP (SX, LX, or copper)
                                                      16 SR or LR (sold separately, 2 SR included);                                            8 SR or LR (sold separately, 2 SR included);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                        Optional 10G copper direct attach
                                                      2 SR4 (sold separately) (QSFP+ optical breakout cable
  40 Gigabit Fiber Ports (QSFP+):                                                                                                              N/A
                                                      assemblies available to convert to 10 gigabit ports)
  Power Supply:                                       Dual 850W included (80 Plus Platinum efficiency), DC optional                            Two 400W included (80 Plus Gold Efficiency), DC optional

  Typical Consumption:                                320W (dual supply, 110V input)**                                                         205W (dual supply, 110V input)**

  Input Voltage:                                      90–240 VAC +/- 10% auto switching, 50/60hz                                               90-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                1090 BTU/hour (dual supply, 110V input)**                                                700 BTU/hour (dual supply, 110V input)**
                                                      3.45” (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D                              3.45” (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D
  Dimensions:
                                                      2U industry standard rack-mount chassis                                                  2U industry standard rack-mount chassis
  Weight:                                             43 lbs. (19.5 kg) (dual power supply)                                                    43 lbs. (19.5 kg) (dual power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                              32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                       5% to 85% at 40° C
                                                                                                                                               ANSI/UL 60950-1-2011
                                                      UL 60950-1 2nd Edition; CAN/CSA C22.2 No. 60950-1-07
                                                                                                                                               CSA 60950-1-07, including Amendment 1:2011
                                                      EN 60950-1:2006, 2nd Edition; IEC 60950-1:2006, 2nd
  Safety Agency Approval:                                                                                                                      Low Voltage Directive 2006/95/EC
                                                      Edition
                                                                                                                                               CB Scheme; EN 60950-1:2006+A11:2009+A1:2010+A12:2011
                                                      Evaluated to all CB Countries
                                                                                                                                               IEC 60950-1:2005, A1:2009
                                                      EEN 300 386 V1.5.1 (2010-10); EN 55022:2006+A1:2007                                      EN 300 386 V1.5.1 (2010-10); EN 55022:2010
  Certifications/                                     EN 61000-3-2:2006; EN 61000-3-3:1995+A1:2000+A2:2005                                     EN 61000-3-2:2006+A1:2009+A2:2009; EN 61000-3-3:2008
  Susceptibility Standards:                           EN 55024: 2010; USA FCC Class A                                                          EN 55024:2010; EN 55022:2010; EN 61000-3-3:2008
                                                      VCCI Class A                                                                             EN 55024:2010; USA FCC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: 10000 Series or Platform Guide: 7000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
***vCMP guest access to FIPS resources not supported.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                            19

             DataCloud Technologies, LLC                                                                                                                                                        Page | K-19
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 21 of 25




  SPECIFICATIONS                                      7055s/7050s/7000s                                                                         5250v/5200v
                                                      L7 requests per second: 800K                                                             L7 requests per second: 1.5M
                                                      L4 connections per second: 390K                                                          L4 connections per second: 700K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 3.5M                                                        L4 HTTP requests per second: 7M
                                                      Maximum L4 concurrent connections: 24M                                                   Maximum L4 concurrent connections: 24M
                                                      Throughput: 40 Gbps/20 Gbps L4/L7                                                        Throughput: 30 Gbps/15 Gbps L4/L7
                                                      Included: 15,000 TPS (2K keys)                                                           Included: 21,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                           Maximum: 15,000 TPS (2K keys)                                                            Maximum: 21,000 TPS (2K keys)
                                                      18 Gbps bulk encryption*                                                                 12 Gbps bulk encryption*
                                                                                                                                               FIPS 140-2 Level 2 (5250v option)***
  FIPS SSL:                                           N/A
                                                                                                                                               5,000 TPS (2K keys); 12 Gbps bulk encryption*
  Hardware DDoS Protection:                           N/A                                                                                      Included: 12 Gbps, Maximum: 12 Gbps

  Hardware Compression:                               20M SYN cookies per second                                                               40M SYN cookies per second

  TurboFlex Performance Profiles:                     N/A                                                                                      N/A

  Software Compression:                               Included: 9 Gbps, Maximum: 9 Gbps                                                        N/A

  Software Architecture:                              64-bit TMOS                                                                              64-bit TMOS

  On-Demand Upgradable:                               Yes                                                                                      N/A
  Virtualization (Maximum
                                                      N/A                                                                                      8 (5250v), 4 (5200v)
  Number of vCMP Guests):
                                                      1 quad core Intel Xeon processor                                                         1 quad core Intel Xeon processor
  Processor:
                                                      (total 8 hyperthreaded logical processing cores)                                         (total 8 hyperthreaded logical processing cores)
  Memory:                                             32 GB                                                                                    32 GB
                                                      Two 1 TB (RAID 1) (7200v)
  Hard Drive:                                         400 GB solid state drive (7250v)                                                         1 TB (5200v); 400 GB solid state drive (5250v)
                                                      Two 400 GB solid state drive (RAID1) (7255v)
  Gigabit Ethernet CU Ports:                          4                                                                                        4

  Gigabit Fiber Ports (SFP):                          Optional SFP (SX, LX, or copper)                                                         Optional SFP (SX, LX, or copper)
                                                      8 SR or LR (sold separately, 2 SR included);                                             8 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                        Optional 10G copper direct attach
  40 Gigabit Fiber Ports (QSFP+):                     N/A                                                                                      N/A
                                                                                                                                               One 400W included (80 Plus Gold Efficiency),
  Power Supply:                                       Two 400W included (80 Plus Gold Efficiency), DC optional
                                                                                                                                               dual power and DC optional
  Typical Consumption:                                205W (dual supply, 110V input)**                                                         165W (single supply, 110V input)**

  Input Voltage:                                      90-240 VAC +/- 10% auto switching, 50/60hz                                               90-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                700 BTU/hour (dual supply, 110V input)**                                                 564 BTU/hour (single supply, 110V input)**
                                                      3.45” (8.76 cm) H x 17.3” (43.94 cm) W x 21.4” (54.36 cm) D                              1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D
  Dimensions:
                                                      2U industry standard rack-mount chassis                                                  1U industry standard rack-mount chassis
  Weight:                                             43 lbs. (19.5 kg) (dual power supply)                                                    21 lbs. (9.53 kg) (single power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                              32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                       5% to 85% at 40° C
                                                      ANSI/UL 60950-1-2011                                                                     ANSI/UL 60950-1-2011
                                                      CSA 60950-1-07, including Amendment 1:2011                                               CSA 60950-1-07, including Amendment 1:2011
  Safety Agency Approval:                             Low Voltage Directive 2006/95/EC; CB Scheme                                              Low Voltage Directive 2006/95/EC; CB Scheme
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011                                                EN 60950-1:2006+A11:2009+A1:2010+A12:2011
                                                      IEC 60950-1:2005, A1:2009                                                                IEC 60950-1:2005, A1:2009
                                                      EN 300 386 V1.5.1 (2010-10); EN 55022:2010                                               EN 300 386 V1.5.1 (2010-10); EN 55022:2010
  Certifications/                                     EN 61000-3-2:2006+A1:2009+A2:2009; EN 61000-3-3:2008                                     EN 61000-3-2:2006+A1:2009+A2:2009; EN 61000-3-3:2008
  Susceptibility Standards:                           EN 55024:2010; EN 55022:2010; EN 61000-3-3:2008                                          EN 55024:2010; EN 55022:2010; EN 61000-3-3:2008
                                                      EN 55024:2010; USA FCC Class A; VCCI Class A                                             EN 55024:2010; USA FCC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: 7000 Series or Platform Guide: 5000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).
***vCMP guest access to FIPS resources not supported.




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                           20

             DataCloud Technologies, LLC                                                                                                                                                       Page | K-20
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 22 of 25




  SPECIFICATIONS                                      5050s/5000s                                                                              4200v
                                                      L7 requests per second: 750K                                                             L7 requests per second: 850K
                                                      L4 connections per second: 350K                                                          L4 connections per second: 300K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 3.5M                                                        L4 HTTP requests per second: 2.5M
                                                      Maximum L4 concurrent connections: 24M                                                   Maximum L4 concurrent connections: 10M
                                                      Throughput: 30 Gbps/15 Gbps L4/L7                                                        Throughput: 10 Gbps L4/L7
                                                      Included: 10,000 TPS (2K keys)                                                           Included: 9,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                           Maximum: 10,000 TPS (2K keys)                                                            Maximum: 9,000 TPS (2K keys)
                                                      12 Gbps bulk encryption*                                                                 8 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                      N/A
                                                                                                                                               Included: 8 Gbps
  Hardware DDoS Protection:                           N/A
                                                                                                                                               Maximum: 8 Gbps
  Hardware Compression:                               20M SYN cookies per second                                                               N/A

  TurboFlex Performance Profiles:                     N/A                                                                                      N/A
                                                      Included: 6 Gbps
  Software Compression:                                                                                                                        N/A
                                                      Maximum: 6 Gbps
  Software Architecture:                              64-bit TMOS                                                                              64-bit TMOS

  On-Demand Upgradable:                               Yes                                                                                      Yes
  Virtualization (Maximum
                                                      N/A                                                                                      N/A
  Number of vCMP Guests):
                                                      1 quad core Intel Xeon processor                                                         1 quad core Intel Xeon processor
  Processor:
                                                      (total 8 hyperthreaded logical processing cores)                                         (total 8 hyperthreaded logical processing cores)
  Memory:                                             32 GB                                                                                    16 GB
                                                      1 TB (5000s)
  Hard Drive:                                                                                                                                  500 GB
                                                      400 GB solid state drive (5050s)
  Gigabit Ethernet CU Ports:                          4                                                                                        8

  Gigabit Fiber Ports (SFP):                          Optional SFP (SX, LX, or copper)                                                         Optional SFP (SX, LX, or copper)
                                                      8 SR or LR (sold separately);                                                            2 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                        Optional 10G copper direct attach
  40 Gigabit Fiber Ports (QSFP+):                     N/A                                                                                      N/A
                                                      One 400W included (80 Plus Gold Efficiency),                                             One 400W included (80 Plus Platinum efficiency),
  Power Supply:
                                                      dual power and DC optional                                                               dual power and DC optional
  Typical Consumption:                                165W (single supply, 110V input)**                                                       95W (single supply, 110V input)**

  Input Voltage:                                      90-240 VAC +/- 10% auto switching, 50/60hz                                               90-240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                564 BTU/hour (single supply, 110V input)**                                               324 BTU/hour (single supply, 110V input)**
                                                      1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D                                  1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                  1U industry standard rack-mount chassis
  Weight:                                             21 lbs. (9.53 kg) (one power supply)                                                     20 lbs. (9.1 kg) (one power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                              32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40° C                                                                       5% to 85% at 40° C
                                                      ANSI/UL 60950-1-2011                                                                     UL 60950-1 2nd Edition
                                                      CSA 60950-1-07, including Amendment 1:2011                                               CAN/CSA C22.2 No. 60950-1-07
  Safety Agency Approval:                             Low Voltage Directive 2006/95/EC; CB Scheme                                              EN 60950-1:2006, 2nd Edition
                                                      EN 60950-1:2006+A11:2009+A1:2010+A12:2011                                                IEC 60950-1:2006, 2nd Edition
                                                      IEC 60950-1:2005, A1:200                                                                 Evaluated to all CB Countries
                                                      EN 300 386 V1.5.1 (2010-10); EN 55022:2010
                                                                                                                                               EN 300 386 V1.5.1 (2010-10); EN 55022:2006+A1:2007
  Certifications/                                     EN 61000-3-2:2006+A1:2009+A2:2009; EN 61000-3-3:2008
                                                                                                                                               EN 61000-3-2:2006; EN 61000-3-3:1995+A1:2000+A2:2005
  Susceptibility Standards:                           EN 55024:2010; EN 55022:2010; EN 61000-3-3:2008
                                                                                                                                               EN 55024:2010; USA FCC Class A; VCCI Class A
                                                      EN 55024:2010; USA FCC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: 5000 Series or Platform Guide: 4000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                           21

             DataCloud Technologies, LLC                                                                                                                                                       Page | K-21
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 23 of 25




  SPECIFICATIONS                                      4000s                                                                                    2200s
                                                      L7 requests per second: 425K                                                             L7 requests per second: 425K
                                                      L4 connections per second: 150K                                                          L4 connections per second: 150K
  Intelligent Traffic Processing:                     L4 HTTP requests per second: 1.25M                                                       L4 HTTP requests per second: 1.1M
                                                      Maximum L4 concurrent connections: 10M                                                   Maximum L4 concurrent connections: 5M
                                                      Throughput: 10 Gbps L4/L7                                                                Throughput: 5 Gbps L4/L7
                                                      Included: 4,500 TPS (2K keys)                                                            Included: 4,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                           Maximum: 4,500 TPS (2K keys)                                                             Maximum: 4,000 TPS (2K keys)
                                                      8 Gbps bulk encryption*                                                                  4 Gbps bulk encryption*
  FIPS SSL:                                           N/A                                                                                      N/A

  Hardware DDoS Protection:                           N/A                                                                                      N/A
                                                                                                                                               Included: 4 Gbps
  Hardware Compression:                               N/A
                                                                                                                                               Maximum: 4 Gbps
  TurboFlex Performance Profiles:                     N/A                                                                                      N/A
                                                      Included: 4 Gbps
  Software Compression:                                                                                                                        N/A
                                                      Maximum: 4 Gbps
  Software Architecture:                              64-bit TMOS                                                                              64-bit TMOS

  On-Demand Upgradable:                               Yes                                                                                      N/A
  Virtualization (Maximum
                                                      N/A                                                                                      N/A
  Number of vCMP Guests):
                                                      1 quad core Intel Xeon processor                                                         Intel dual core
  Processor:
                                                      (total 8 hyperthreaded logical processing cores)                                         (total 4 hyperthreaded logical processing cores)
  Memory:                                             16 GB                                                                                    8 GB

  Hard Drive:                                         500 GB                                                                                   500 GB

  Gigabit Ethernet CU Ports:                          8                                                                                        8

  Gigabit Fiber Ports (SFP):                          Optional SFP (SX, LX, or copper)                                                         Optional SFP (SX, LX, or copper)
                                                      2 SR or LR (sold separately);                                                            2 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):
                                                      Optional 10G copper direct attach                                                        Optional 10G copper direct attach
  40 Gigabit Fiber Ports (QSFP+):                     N/A                                                                                      N/A
                                                      One 400W included (80 Plus Platinum efficiency),                                         One 400W included (80+ Platinum efficiency),
  Power Supply:
                                                      dual power and DC optional                                                               dual power and DC optional
  Typical Consumption:                                95W (single supply, 110V input)**                                                        74W (single supply, 110V input)**

  Input Voltage:                                      90-240 VAC +/- 10% auto switching, 50/60hz                                               90–240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                324 BTU/hour (single supply, 110V input)**                                               252 BTU/hour (single supply, 110V input)**
                                                      1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D                                  1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D
  Dimensions:
                                                      1U industry standard rack-mount chassis                                                  1U industry standard rack-mount chassis
  Weight:                                             20 lbs. (9.1 kg) (one power supply)                                                      20 lbs. (9.1 kg) (one power supply)

  Operating Temperature:                              32° to 104° F (0° to 40° C)                                                              32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                      5% to 85% at 40º C                                                                       5% to 85% at 40° C
                                                      EN 60950-1:2006, 2nd Edition                                                             UL 60950-1 2nd Edition
                                                      IEC 60950-1:2006, 2nd Edition                                                            CAN/CSA C22.2 No. 60950-1-07
  Safety Agency Approval:                             Evaluated to all CB Countries                                                            EN 60950-1:2006, 2nd Edition
                                                      UL 60950-1 2nd Edition                                                                   IEC 60950-1:2006, 2nd Edition
                                                      CAN/CSA C22.2 No. 60950-1-07                                                             Evaluated to all CB Countries
                                                      EN 300 386 V1.5.1 (2010-10)                                                              EN 300 386 V1.5.1 (2010-10)
  Certifications/                                     EN 55022:2006+A1:2007; EN 61000-3-2:2006                                                 EN 55022:2006+A1:2007; EN 61000-3-2:2006
  Susceptibility Standards:                           EN 61000-3-3:1995+A1:2000+A2:2005                                                        EN 61000-3-3:1995+A1:2000+A2:2005
                                                      EN 55024: 2010; USA FCC Class A; VCCI Class A                                            EN 55024: 2010; USA FCC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: 4000 Series or Platform Guide: 2000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                                                           22

             DataCloud Technologies, LLC                                                                                                                                                       Page | K-22
                                  Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 24 of 25




  SPECIFICATIONS                                         2000s
                                                        L7 requests per second: 212K
                                                        L4 connections per second: 75K
  Intelligent Traffic Processing:                       L4 HTTP requests per second: 550K
                                                        Maximum L4 concurrent connections: 5M
                                                        Throughput: 5 Gbps L4/L7
                                                         Included: 2,000 TPS (2K keys)
  Hardware Offload SSL/TLS:                              Maximum: 2,000 TPS (2K keys)
                                                          4 Gbps bulk encryption*
  FIPS SSL:                                              N/A

  Hardware DDoS Protection:                              N/A

  Hardware Compression:                                  N/A

  TurboFlex Performance Profiles:                        N/A
                                                         Included: 2.5 Gbps
  Software Compression:
                                                         Maximum: 2.5 Gbps
  Software Architecture:                                 64-bit TMOS

  On-Demand Upgradable:                                 Yes
  Virtualization (Maximum
                                                         N/A
  Number of vCMP Guests):
                                                         Intel dual core (total 4 hyperthreaded logical
  Processor:
                                                         processing cores)
  Memory:                                                8 GB

  Hard Drive:                                            500 GB

  Gigabit Ethernet CU Ports:                             8

  Gigabit Fiber Ports (SFP):                             Optional SFP (SX, LX, or copper)
                                                         2 SR or LR (sold separately);
  10 Gigabit Fiber Ports (SFP+):
                                                         Optional 10G copper direct attach
  40 Gigabit Fiber Ports (QSFP+):                        N/A
                                                         One 400W included (80+ Platinum efficiency),
  Power Supply:
                                                         dual power and DC optional
  Typical Consumption:                                  74W (single supply, 110V input)**

  Input Voltage:                                         90–240 VAC +/- 10% auto switching, 50/60hz

  Typical Heat Output:                                   252 BTU/hour (single supply, 110V input)**
                                                         1.75” (4.45 cm) H x 17” (43.18 cm) W x 21” (53.34 cm) D
  Dimensions:
                                                         1U industry standard rack-mount chassis
  Weight:                                                20 lbs. (9.1 kg) (one power supply)

  Operating Temperature:                                 32° to 104° F (0° to 40° C)

  Operational Relative Humidity:                         5% to 85% at 40° C
                                                         UL 60950-1 2nd Edition
                                                         CAN/CSA C22.2 No. 60950-1-07
  Safety Agency Approval:                                EN 60950-1:2006, 2nd Edition
                                                         IEC 60950-1:2006, 2nd Edition
                                                         Evaluated to all CB Countries
                                                         EN 300 386 V1.5.1 (2010-10); EN 55022:2006+A1:2007
  Certifications/                                        EN 61000-3-2:2006
  Susceptibility Standards:                              EN 61000-3-3:1995+A1:2000+A2:2005
                                                         EN 55024: 2010; USA FCC Class A; VCCI Class A

Notes: Performance-related numbers are based on local traffic management services only. Only optics provided by F5 are supported.
*Maximum throughput.
**Please refer to the Platform Guide: 2000 Series for the latest power ratings for your specific configurations (SSL, SSD, highline input voltage, DC, etc.).




HARDWARE DATASHEET / BIG-IP SYSTEM                                                                                                                                            23

             DataCloud Technologies, LLC                                                                                                                        Page | K-23
                Case 2:20-cv-00872 Document 1-12 Filed 06/08/20 Page 25 of 25



                                               SIMPLIFIED LICENSING

                                               It’s never been easier to consolidate application services in data center and
                                               cloud environments. F5’s Good-Better-Best licensing provides the flexibility to
                                               provision advanced F5 modules on-demand at the best value.


                                                   • Discover the right set of F5 solutions for your application environment.

                                                   • Procure the Better or Best modules for your applications.

                                                   • Implement comprehensive application services on a virtual or physical platform.



                                               F5 GLOBAL SERVICES

                                               F5 Global Services offers world-class support, training, and consulting to help you get the most
                                               from your F5 investment. Whether it’s providing fast answers to questions, training internal teams,
                                               or handling entire implementations from design to deployment, F5 Global Services can help
                                               ensure your applications are always secure, fast, and reliable. For more information about F5
                                               Global Services, contact consulting@f5.com or visit f5.com/support.



                                               MORE INFORMATION

                                               To learn more about BIG-IP, visit f5.com to find these and other resources:


                                               Datasheets
                                               BIG-IP Local Traffic Manager
                                               BIG-IP DNS
                                               BIG-IP Advanced Firewall Manager
                                               BIG-IP Application Security Manager
                                               BIG-IP Access Policy Manager
                                               BIG-IP Carrier-Grade NAT
                                               BIG-IP Policy Enforcement Manager
                                               F5 Application Connector
                                               F5 Container Connector

                                               White papers
                                               Build a Unified Application Delivery Architecture for Your Data Center and Cloud
                                               Software-Defined Hardware: Enabling Performance and Agility with the BIG-IP iSeries Architecture
                                               ScaleN: Elastic Infrastructure
                                               Application Delivery Hardware: A Critical Component
                                               Virtual Clustered Multiprocessing (vCMP)




   ©2019 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
   Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, express or implied, claimed by F5.
   DC0519 | DS-BIG-IP-313609084




DataCloud Technologies, LLC                                                                                                                                                   Page | K-24
